Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2015

                                        No. 04-15-00396-CR

                                          Roy ALVAREZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR6084
                            Honorable Ray Olivarri, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). This court previously issued an order setting a deadline for appellant to file a
pro se brief if appellant desired to file such a brief. On November 25, 2015, appellant filed a
motion requesting access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 321 (Tex.
Crim. App. 2014). Appellant’s motion to access the record is GRANTED. The clerk of this
court is instructed to send a paper copy of the clerk’s record and reporter’s record for this appeal
to appellant with this order.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date of this order. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.
___________________________________
Keith E. Hottle
Clerk of Court